DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an automatic mechanism configured to ensure, during use, a movement of the weapon system between the first and second positions” in claims 1-4 and 6-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Longeau (FR 2390702 A1) in view of Dobrzynski et al. (see attached Notice of References Cited, Reference U; “Dobrzynski”) and further in view of Aldrin et al. (3340768; “Aldrin”).
In reference to claim 1, Longeau discloses an armored land vehicle comprising: 
a roof delimited by an opening containing a recess (figures 8 and 10; the recess shown as the compartment to the right of the passenger compartment in figure 8); 
a retractable weapon system configured to be deployed automatically between a first retracted position located inside the vehicle in the recess of the roof and a second deployed and operational position located outside the vehicle (figures 8 and 10, weapon system 626); 
an automatic mechanism configured to ensure, during use, a movement of the weapon system between the first and second positions (figures 8 and 10, elements 613, 614, and 650; machine translation, lines 112-134); and 
an armored cap secured to the weapon system configured to cover the recess by forming a junction between an outer contour of the cap and a periphery of the opening of the roof with a perfect fit and as an extension of the roof surface, when the weapon system is in the first position (figures 8 and 10, armored cap 620; machine translation, lines 131-132; “perfect fit” is interpreted as “ensuring continuity of the surface of the roof,” which Longeau discloses as “closure of the rear box” via the armored cap),
wherein the opening containing the recess is fitted or related to dimensions of the weapon system with the cap (figures 8 and 10; machine translation, lines 131-132).

Thus, Longeau discloses the claimed invention, except for (1) wherein the weapon system comprises at least one weapon with a caliber of up to 40 mm, (2) the cap being adapted to the dimensions of the weapon so as to have a smallest possible surface area, and (3) an ammunition supply rail located within the recess of the roof so as to supply the weapon system from inside the vehicle.
Regarding (1), Longeau remains silent as to the caliber of the weapon system. Longeau merely discloses that the weapon system is a missile launcher (machine translation, lines 13-15) and illustrates said missile launcher as a multi-tube missile launcher, e.g., a multiple launch rocket system (MLRS; see figures 8 and 10). However, Dobrzynski teaches that it is known to form a multi-tube missile launcher with a caliber of 40 mm, to fire 40 mm missiles, in order to achieve various different operational requirements, e.g., ballistic, self-guided, or anti-missile, against appropriately sized/armored targets (page 16, figure 9). Thus, it would have been obvious to one of ordinary skill in the art to form the multi-tube missile launcher, of Longeau, with a caliber of 40 mm, in order to achieve various different operational requirements, e.g., ballistic, self-guided, or anti-missile, against appropriately sized/armored targets.
Regarding (2), Longeau does not explicitly disclose that the cap is adapted to the dimensions of the weapon so as to have a smallest possible surface area. However, it is noted that the cap of Longeau is shown to be closely and conformingly fitted with the top of the weapon system (figure 8 and 10). Further, it is noted that the surface area of the cap constitutes a result effective variable, since adjusting the cap to have a smallest possible surface area relative to the dimensions of the weapon system results in the closest, most-conforming, fit between the cap and weapon system (the best fit). It is noted that Applicant’s specification also notes this relationship between the surface area of the cap and the fit of the cap and the weapon system (paragraph 32). Further, Applicant notes that choosing the smallest possible surface area for the cap constitutes mere optimization (paragraph 32). Thus, it would have been obvious to one of ordinary skill in the art to form the vehicle of Longeau such that the cap is adapted to the dimensions of the weapon so as to have a smallest possible surface area, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art; such a modification would result in the best fit between the cap and the weapon system.
Regarding (3), Aldrin teaches that it is known to provide a vehicle-borne, retractable weapon system with an ammunition supply rail located within a recess of the roof, into which the weapon system retracts, so as to supply the weapon system from inside the vehicle (column 2, lines 45-65; figure, element 16). Thus, it would have been obvious to one of ordinary skill in the art to provide the vehicle of Longeau with an ammunition supply rail located within the recess of the roof so as to supply the weapon system from inside the vehicle.

In reference to claim 2, Longeau in view of Dobrzynski and further in view of Aldrin (“the modified Longeau”) makes obvious the claimed invention, as set forth above (Longeau: machine translation, lines 131-132, “closure of the rear box”).
In reference to claim 4, the modified Longeau makes obvious the claimed invention, as set forth above in the reference to claim 1 (Longeau: figures 8 and 10, the cap 620 only covers an upper part of the weapon system).
In reference to claim 5, the modified Longeau makes obvious the claimed invention, set forth above in the reference to claim 1 (Longeau, elements 613, 614, and 650 each constitute a jack).
In reference to claims 7 and 8, the modified Longeau makes obvious the claimed invention (Longeau, machine translation, lines 109-111).
In reference to claim 11, the modified Longeau make obvious the claimed invention (Longeau: figures 8 and 10).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Longeau in view of Cazalieres et al. (2010/0071540).
Longeau discloses the claimed invention, except at least one seal between the cap and the recess to ensure a tight, i.e., sealed, space. However, Longeau does disclose that the cap closes the recess, as set forth above. Further, Cazalieres teaches that it is known to provide a seal between a cap and a recess of a vehicle having a retractable weapon system, so as to insulate between the interior and exterior when the weapon system is retracted (paragraph 27). Thus, it would have been obvious to one of ordinary skill in the art to modify Longeau to have at least one seal between the cap and the recess to ensure a tight, i.e., sealed, space, so as to insulate between the interior and exterior when the weapon system is retracted.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Longeau in view of Duplessis (2559714)
The modified Longeau makes obvious the claimed invention except for an inner hatch, as claimed. However, Duplessis teaches that it is known to provide an armored vehicle with an inner hatch located below a recess of a roof of the vehicle, in order to allow access to a weapon system from inside the vehicle (figures 1 and 2, hatch 64; column 4, lines 39-42). Thus, it would have been obvious to one of ordinary skill in the art to provide the armored vehicle of Longeau with an inner hatch located below the recess of the roof of the vehicle, in order to allow access to a weapon system from inside the vehicle.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641